Citation Nr: 1025554	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-29 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to a compensable evaluation for dermatitis of both 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to January 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the case 
was referred to the Board for appellate review.  The Board 
remanded the case for further development in December 2009.  That 
development was completed, and the case has since been returned 
to the Board for appellate review.

A hearing was held on October 22, 2009, in Boston, Massachusetts, 
before the undersigned Veterans Law Judge, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's dermatitis of both feet has not been shown to 
require any systemic therapy, such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen with 
long-wave ultraviolet-A light) or UVB (ultraviolet-B light) 
treatments, or electron beam therapy for a total duration of six 
weeks or more, but not constantly, during the past 12 month 
period. 



CONCLUSION OF LAW

The criteria for a compensable evaluation for dermatitis of both 
feet have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Code 7817 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  Finally, the notice must provide examples of the types 
of medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or his 
entitlement to increased compensation.  However, the notice 
required by section 5103(a) need not be specific to the 
particular Veteran's circumstances; that is, VA need not notify a 
Veteran of alternative diagnostic codes that may be considered or 
notify of any need for evidence demonstrating the effect that the 
worsening of the disability has on the particular Veteran's daily 
life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with adequate notice prior to the initial 
rating decision in May 2006.  Nevertheless, the RO did send the 
Veteran letters in February 2006, August 2006, September 2006, 
and December 2009, which informed him about the evidence 
necessary to substantiate his claim and the division of 
responsibilities in obtaining the evidence.  The Board finds that 
any defect with respect to the timing of the notice requirement 
was harmless error.

In this regard, the Board notes that, while adequate notice 
provided to the Veteran was not given prior to the first agency 
of original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and certification 
of the Veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
Veteran's claim was readjudicated in a supplemental statement of 
the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification letter 
after decision and readjudicating the claim and notifying 
claimant of such readjudication in the statement of the case).  
The claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of his 
claim and testifying at a hearing before the Board.  Viewed in 
such context, the furnishing of notice after the decision that 
led to this appeal did not compromise the essential fairness of 
the adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  
The Veteran has had a "meaningful opportunity to participate 
effectively,"  Dingess/Hartman, and the Board finds that the 
present adjudication of the appeal will not result in any 
prejudice to the Veteran.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The notice letters notified the 
Veteran that, to substantiate a claim for increased compensation, 
the claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The notice also provided examples of the types of 
medical and lay evidence that the Veteran may submit (or ask the 
VA to obtain) that are relevant to establishing his entitlement 
to increased compensation.  Specifically, he was informed in the 
February 2006 letter of types of evidence that might show such a 
worsening, including statements from a doctor containing the 
physical and clinical findings; results of laboratory tests or x-
rays; the dates of examinations and tests; and, statements from 
other individuals who were able to describe from their knowledge 
and personal observations in what manner the disability had 
become worse.  The August 2006, September 2006, and December 2009 
letters also listed examples of evidence, which included 
information about on-going treatment, Social Security 
Administration determinations, statements from employers, and lay 
statements from people who have witnessed how the disability 
symptoms affect him.  

In addition, the August 2006, September 2006, and December 2009 
letters informed the Veteran that, should an increase in 
disability be found, a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and the impact of the condition and symptoms on 
employment and daily life.  

Additionally, the August 2007 statement of the case (SOC) and the 
January 2009 and April 2010 supplemental statements of the case 
(SSOC) notified the Veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence that 
was needed to substantiate his claim.

In addition, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to provide.  
In particular, the February 2006 letter indicated that reasonable 
efforts would be made to help him obtain evidence necessary to 
support his claim, including that VA would request any pertinent 
records held by Federal agencies, such as military records, and 
VA medical records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2006 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the February 2006 letter stated that it was his 
responsibility to ensure that VA receives all requested records 
that are not in the possession of a Federal department or agency.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
are in the claims file, and he has not identified any other 
outstanding records that are pertinent to the issue currently on 
appeal.  Indeed, the Veteran has not provided any information 
regarding treatment for his dermatitis, and at VA examinations in 
June 2007 and January 2010, he denied having any skin treatment 
during the prior 12 months.  The Veteran was also provided the 
opportunity to testify at a hearing before the Board.

In addition, the Veteran was afforded VA examinations in February 
2006, June 2007, and December 2009 in connection with his claim 
for an increased evaluation.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate. Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the December 
2009 VA examination obtained in this case is adequate, as it is 
predicated on a review of the claims file and all pertinent 
evidence of record as well as on a physical examination and fully 
addresses the rating criteria that are relevant to rating the 
disability in this case.

There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disability since he was last examined. 38 C.F.R. § 
3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met. 
38 C.F.R. § 3.159(c)(4).  

The Board does acknowledge that the Veteran's representative 
cited to Ardison v. Brown, 6 Vet. App. 405, 408 (1994), in a June 
2010 brief.  The Court held in Ardison that where the claimed 
disorder is cyclical or fluctuating in severity, VA must offer an 
examination during an active stage of the disease.  See also 
Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) ("it is the 
frequency and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks that must be addressed").  
However, the Veteran's representative did not make any further 
arguments or state when the Veteran's dermatitis may be active.  
Moreover, as will be discussed below, the February 2006, June 
2007, and January 2010 VA examiners all reported that there was 
no objective evidence of dermatitis, despite the Veteran's 
statement in January 2010 that the course of his condition is 
constant.  In addition, the Veteran has not identified any 
treatment since the time he filed his claim in January 2006, and 
he specifically denied having any treatment during the previous 
12 months at the time of his last examination.  As such, it is 
unclear as to whether the Veteran's dermatitis has been active at 
any time during the pendency of the appeal or when it will be in 
the future.  As stated by the Court, "[t]he duty to assist is 
not always a one-way street." Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996).  "If a [claimant] wishes help, he [or she]cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Therefore, the Board finds that it is not possible to schedule 
the Veteran for a VA examination during an active stage or 
exacerbation of his dermatitis.  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claim.  The Board concludes the Veteran 
was provided the opportunity to meaningfully participate in the 
adjudication of his claims and did in fact participate.  
Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these 
reasons, the Board concludes that VA has fulfilled the duty to 
assist the Veteran in this case.  Hence, there is no error or 
issue that precludes the Board from addressing the merits of this 
appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Similarly, where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the claim 
and with the initial rating decision granting service connection 
would be most probative of the degree of disability existing at 
the time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

The Veteran is currently assigned a noncompensable evaluation for 
his dermatitis pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7817.  Under that diagnostic code, a noncompensable evaluation is 
assigned for exfoliative dermatitis (eryhrodema) for any extent 
of involvement of the skin and not more than topical therapy is 
required during the past 12 month period.  A 10 percent 
disability evaluation is warranted for any extent of involvement 
of the skin; and, systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen with 
long-wave ultraviolet-A light) or UVB (ultraviolet-B light) 
treatments, or electron beam therapy is required for a total 
duration of six weeks or more, but not constantly, during the 
past 12 month period.  

At the outset, the Board notes that the Veteran is separately 
service-connected for peripheral neuropathy of the left and right 
feet and for ulcerations of both ankles and lower legs.  Separate 
disability ratings may only be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition. See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  As such, the manifestations of those 
disorders cannot be considered in the evaluation of the Veteran's 
dermatitis of both feet.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for his 
dermatitis of both feet.  The medical evidence of record does not 
show him to have had any systemic therapy, such as therapeutic 
doses of corticosteroids, immunosuppressive retinoids, PUVA 
(psoralen with long-wave ultraviolet-A light) or UVB 
(ultraviolet-B light) treatments, or electron beam therapy 
required for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.  Indeed, the Veteran 
has not identified any treatment for his dermatitis, despite the 
notice discussed above.  The June 2007 VA examiner also noted 
that the Veteran had not received any treatment for his skin 
condition during the prior 12 months, and at the January 2010 VA 
examination, the Veteran specifically denied having any treatment 
during the previous 12 months.  As such, the Veteran has not been 
shown to have met the criteria for a compensable evaluation under 
Diagnostic Code 7817.

Nevertheless, the Board has also considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes.  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." Butts 
v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology. See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  Thus, the Board has considered the 
propriety of assigning a higher, or separate, rating under 
another diagnostic code. See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

While the Board has considered whether an increased evaluation 
would be in order under other relevant diagnostic codes, such as 
that governing dermatitis or eczema and psoriasis, the Board 
finds that the criteria for a compensable evaluation for the 
Veteran's dermatitis of both feet are simply not met. See 38 
C.F.R. § 4.71a, Diagnostic Codes 7806 and 7816 (2009).  The 
medical evidence of record does not show the Veteran to have at 
least 5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent of exposed areas 
affected; or, intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12 month 
period.  In fact, the June 2007 VA examiner indicated that the 
skin lesion affected zero percent of exposed areas, and the 
January 2010 VA examiner stated that zero percent of the 
Veteran's entire body area and zero percent of his exposed areas 
were affected.   In addition, as previously noted, there is no 
evidence of any treatment during the appeal period, and the 
Veteran himself denied having any treatment during the prior 12 
months at the time of his June 2007 and January 2010 VA 
examinations.  Therefore, the Board finds that the Veteran is not 
entitled to an increased evaluation under Diagnostic Code 7806 
and 7816.

Moreover, the Veteran has not been shown to have disfigurement of 
the head, face, or neck; scars that are deep or cause limited 
motion; superficial scars in an area or areas of 144 square 
inches or greater; superficial unstable scars; superficial scars 
that are painful on examination; or, limitation of function due 
to his dermatitis of both feet.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 (2009).  
Indeed, the June 2007 VA examiner commented that the Veteran's 
skin condition was located on both ankles and feet, and he 
specifically stated that there was no scar present.  There was 
exfoliation and hyperpigmentation of less than six square inches 
as well as decreased sensation, but there was no ulceration, 
crusting, tissue loss, induration, hypopigmentation, abnormal 
texture, or limitation of motion.  The January 2010 VA examiner 
also indicated that there were no scars.  As such, the Veteran 
has not been shown to have met the criteria for an increased 
evaluation under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 
and 7805 

Indeed, the Board finds it significant that Veteran told the 
February 2006 VA examiner that he did not have any significant 
breakouts of lesions during the prior 20 years and that following 
a physical examination the examiner stated that dermatitis of 
both feet was an incorrect diagnosis.  He believed that the 
Veteran instead had ulcerations of the bilateral ankles and lower 
legs.  An August 2007 rating decision subsequently granted 
service connection for that disorder. See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  Moreover, the June 2007 VA examiner 
commented that there was no objectively acute disease that 
confirmed the Veteran had dermatitis.  Similarly, the January 
2010 VA examiner stated that he was unable to find any dermatitis 
in a full body examination and noted that the Veteran himself had 
only referred to numbness in his lower legs during that 
examination.  Although the Veteran did report scratching a lot, 
the examiner indicated that there were no marks, scratches, or 
scars on the legs or feet, and he was unable to find any signs of 
dermatitis, eczema, or skin lesions on the Veteran's feet, toes, 
and soles.  The January 2010 VA examiner concluded with an 
opinion that the Veteran did not have any dermatitis.  Therefore, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim for an increased evaluation for dermatitis of 
both feet.

In reaching this decision, the potential application of various 
provisions of Title 38 Code of Federal Regulations have been 
considered, whether or not they were raised by the Veteran. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  However, in this case, the Board finds that the 
record does not show that the Veteran's dermatitis of both feet 
is so exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis. See 38 C.F.R. § 
3.321(b)(1) (2009). 

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. See Thun v. 
Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  
Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms""(which include marked 
interference with employment and frequent periods of 
hospitalization).

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected disability is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
assigned rating with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  As discussed 
above, there are higher ratings available under numerous 
diagnostic codes, but the Veteran's disability is not productive 
of such manifestations.   In fact, the VA examiners in this case 
have indicated that there is no objective evidence of any current 
dermatitis affecting the Veteran's feet.  

The Board also observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his dermatitis of both feet, and there is 
nothing in the record to indicate that the Veteran's disability 
causes impairment with employment over and above that which is 
contemplated in the assigned schedular rating. See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  

Based on the foregoing, the Board finds that the requirements for 
an extraschedular evaluation for the Veteran's service-connected 
dermatitis of both feet under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 
22 Vet. App. 111 (2008).

ORDER

A compensable evaluation for dermatitis of both feet is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


